                      Case 7:19-cv-08062-KMK Document 24 Filed 02/04/20 Page 1 of 1
                                                                                           !
                                     -                                         I   f   ~
                                                                                                    I t

                             STONEMANor~: U~L~C~
                                          Attorneys at Law
RICHARD B. STONE•                                                                                           AREA CODE 732
FRAM:J. MANDIA, JR.                            685 NEPTUNE BOULEV ARO                                 Tilt. 531-4300 / 774-0800
                                                    P.O.BOX 846                                       FAX    531-4305 / 775-7637
HELEN 8. ROSNER                             NEPl'tJNE, NEW JERSEY 07754-0846
JASON C. MANDIA*                                                                                               OF COUNSEL
                                                                                                          EDWARD R. MCGLYNN"
                                                                                                            RICHARD A, NOCI<S
~!BER OF NJ AND NY BARS                                                                                   JASON MICHAEL ROSS"'
"MEMBER OF NJ ANO FL BARS                                                                                    SLANAC. TAWIL
                                                      February 4, 2020
                                                                                                          SIDNEY J.MEJSTRTCH
      ViaE-File                                                                                               (1937-1995)
      The Honorable Kenneth M. Karas, U.S.D.J.
      Federal Building and US Courthouse
      300 Quarropas Street
      White Plains, NY I 0601-4150

               RE:       XUGUANG WANG, A/KJA JASON WANG, YIFEN BAO, ZOE WANG,
                         SUNWOO TRADE INC. AND 506 PIERMONT AVENUE HOLDING
                         GROUP ADV. SHUZHONG BAO AND BIBO ZENG
                         CIVIL ACTION NO. 7:19-CV-08062
                         OUR FILE NO: 38,910-S

      Dear Judge Karas:

               Please be advised that I represent the defendants, Xuguang Wang, Yifen Bao, Zoe Wang,
      Sunwoo Trade Inc. and 506 Piermont Avenue Holding Inc. in regard to the above matter that is
      scheduled for a Rule (16) Conference before Your Honor on Monday, February 24, 2020. I wish
      to advise that I have a conflict on that date. I am starting a trial in Middlesex County Superior
      Court of New Jersey in the matter of M arat Tan as v. Morris Cranb               Associates LLC
      bearing Docket No. MID-L-4527-16 before the Honorable Patrick Bradshaw, J.S.C.

            Accordingly, please accept this correspondence as a request to adjourn the matter until
      March 9, 2020. My adversary has consented to this request for adjournment.

               I await Your Honor's advice and remain . . .
                                                                                                Ct "r-.W _
                                                                                       ~            . 2,{L4ht) (fa~({... ~
                                                     Respectfully yours,
                                                     STONE MANDIA, LLC

                                                     Isl Ricl,ard B. Stone                 1)    fM\JCJ     {t, :,}   9 f WJ ~t
                                                                                                                               c);   30
                                                     RICHARD B. STONE

      RBS/lh
      Cc:    Curt Donald Schmidt, Esq.
               ~li~at
